DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
In the reply filed 22 September 2021, Applicants elected the invention of Group I, drawn to a proteasome inhibitor. The amendments filed 22 February 2022 will not be entered because Applicants have received an action on the merits for the elected, originally presented invention. The elected, originally presented invention is a product Since applicants have received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. The amended claims filed 22 February 2022 are not readable on the elected invention.
Non-Compliant Amendment
The amendment filed on 22 February 2022 presents only claims drawn to a nonelected invention is non-responsive and has not been entered. See MPEP §821.03. The remaining claims are not readable on the elected invention because the amendment filed February 22, 2022 is after an office action of the instant application and the amendment is directed to a method (“A method of treating a tumor in a subject from which a sample was obtained….comprising administering to the subject a proteasome inhibitor”). The method claims are distinct from and independent of the invention previously claimed product.
Since applicants have received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658